EXAMINER’S AMENDMENT
This communication is responsive to RCE and IDs filed on 01/11/2021. Claims 1-4, 6, 8-11, 13 and 25-34 which are renumbered as claims 1-20 in Notice of Allowance with examiner’s amendment mailed on 06/17/2020 are now allow again after consider the IDs filed on 01/11/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Atzet on 04/09/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for automatic presentation of a terminal application screen, comprising:
receiving, at a client device, terminal application screen data from a server, the terminal application screen data including a stream of text defining elements of a screen of a terminal application that is hosted at the server;
selecting, at the client device and based on the terminal application screen data and identification text associated with transformation template data, a transformation template from a plurality of transformation templates stored in a transformation template archive on the client device;
transforming, on-the-fly and using instructions of the selected transformation template, the screen of the terminal application related to the terminal application screen data to a Hyper Text Markup Language (HTML) page that is suitable for presentation in a web browser; 

receiving, at the client device, user input from a scanner, the user input being configured for entry into at least a portion of the HTML page displayed on the web interface;  
binding, using the selected transformation template, the user input with the elements defined by the terminal application;
	converting, using the selected transformation template, the user input to terminal application response data that is formatted according to a terminal application protocol; and
	sending, after the converting, the terminal application response data to the server for inclusion in the terminal application.

2.	(Currently Amended) The method of claim 1, wherein the elements defined by the stream of text in the terminal application screen data include dynamic elements, and the transforming comprises: superimposing the dynamic elements defined by the terminal application screen data onto static elements defined by the selected transformation template to produce the HTML page.

3.	(Currently Amended) The method of claim 1, wherein the selecting the transformation template is in response to determining that a portion of the stream of text in the terminal application screen data matches the identification text associated with the selected transformation template.

8.	(Currently Amended) A client device configured for automatic presentation of a terminal application screen, comprising:
a processor;
memory in electronic communication with the processor;
a display; and 
instructions stored in the memory, the instructions being executable to: 
receive terminal application screen data from a server, the terminal application screen data including a stream of text defining elements of a screen of a terminal application that is hosted at a server; 
transformation template data of each transformation template from a plurality of transformation templates stored in a transformation template archive in the memory; 
select a transformation template from the plurality of transformation templates based on the comparison 
transform, on-the-fly and using instructions of the selected transformation template, the screen of the terminal application related to the terminal application screen data to a Hyper Text Markup Language (HTML) page that is suitable for presentation in a web browser; 
display the HTML page in a web interface on the display;
receive user input from a scanner, the user input being configured for entry into at least a portion of the HTML page displayed on the web interface;  
bind, using the selected transformation template, the user input with the elements defined by the terminal application;
		convert, using the selected transformation template, the user input to terminal application response data that is formatted according to a terminal application protocol; and
		send the terminal application response data to the server for inclusion in the terminal application.

9.	(Currently Amended) The client device of claim 8, wherein the elements defined by the terminal application screen data include dynamic elements, and the instructions executable to transform comprise instructions executable to: 
	superimpose the dynamic elements defined by the terminal application screen data onto static elements defined by the selected transformation template to produce the HTML page.

10.	(Currently Amended) The client device of claim 8, wherein the instructions executable to select the transformation template include instructions executable to: 
selected transformation template based on the comparison 

11.	(Currently Amended) The client device of claim 8, wherein the terminal application screen data is first terminal application screen data and the HTML page is a first HTML page, the instructions further executable to: 
	receive, at the client device, second terminal application screen data from the server, the second terminal application screen data including a stream of text associated with a second terminal application screen; and 
	in response to determining that a portion of the stream of text in the second terminal application screen data does not match the identification text associated with each transformation template from the plurality of transformation templates 
	generate a predictive transformation template for transforming the second terminal application screen data into a second HTML page; and 
	generate the second HTML page using the predictive transformation template and the second terminal application screen data.

25.	(Currently Amended) The method of claim 1, wherein the transforming the HTML page includes converting the stream of text defining elements of the terminal application screen into one or more HTML elements.

28.	(Currently Amended) The client device of claim 8, wherein the instructions executable to transform the HTML page include instructions executable to convert the stream of text defining elements of the terminal application screen into one or more HTML elements.

30.	(Currently Amended) The client device of claim 8, wherein the instructions are further executable to: 
	determine a type of the terminal application screen based on the comparison and
	the instructions executable to select the transformation template include 

31.	(Currently Amended) One or more non-transitory computer-readable media storing one or more programs that are configured, in response to execution by one or more processors to cause a system to execute or control execution of operations comprising:
receiving terminal application screen data from a server, the terminal application screen data including a stream of text defining elements of a screen of a terminal application that is hosted at the server;
selecting, at [[the]] a client device and based on the terminal application screen data and identification text associated with [[the]] transformation template data, a transformation template from a plurality of transformation templates stored in a transformation template archive on the client device;
transforming, on-the-fly and using instructions of the selected transformation template, the screen of the terminal application related to the terminal application screen data to a Hyper Text Markup Language (HTML) page that is suitable for presentation in a web browser; 
displaying the HTML page in a web interface on the client device;
receiving, at the client device, user input from a scanner, the user input being configured for entry into at least a portion of the HTML page displayed on the web interface;  
binding, using the selected transformation template, the user input with the elements defined by the terminal application;
	converting, using the selected transformation template, the user input to terminal application response data that is formatted according to a terminal application protocol; and
	sending, after the converting, the terminal application response data to the server for inclusion in the terminal application.

32.	(Currently Amended) The one or more non-transitory computer-readable media of claim 31, wherein:
	the elements defined by the stream of text in the terminal application screen data include dynamic elements; and
	the transforming includes superimposing the dynamic elements defined by the terminal application screen data onto static elements defined by the selected transformation template to produce the HTML page.

33.	(Currently Amended) The one or more non-transitory computer-readable media claim 31, wherein the selecting the transformation template is in response to determining that a portion of the stream of text in the terminal application screen data matches the identification text associated with the selected transformation template.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8, 31 now renumbered as 1, 9 and 17, the features of transforming, on-the-fly and using a selected template from many templates stored on a client device, a screen of a terminal application related to a terminal application screen data received from a server to HTML page for suitable presentation in a web browser, wherein the terminal application screen data  including text defining elements of the screen of the terminal application; binding, using the selected template, user input from a scanner with the elements, wherein the user input being configured for entry into at least a portion of the HTML page displayed in a web interface on client device; converting, using the selected template, the user input to terminal application response data that is formatted according to a terminal application protocol; and sending the terminal application response data to the server for inclusion in the terminal application are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177